*333Voto Disidente del
Juez Asociado Señor Irizarry Yunqué.
San Juan, Puerto Rico, a 18 de noviembre de 1976.
El incidente que dio origen a la acción ejercitada por los demandantes recurridos ocurrió el 4 de diciembre de 1973. Es recogido de la siguiente manera en las determinaciones segunda y tercera que sobre los hechos hizo el tribunal sen-tenciador, que están basadas en prueba no contradicha, pues la parte demandada descansó en la aportada por la parte demandants.
“2. Alrededor de las 12:30 a 1:00 de la tarde de dicho día las mencionadas demandantes compraron una caja de galletas y otra de chocolates y pagaron por esos artículos. Después de pasar por la caja abrieron los referidos paquetes de comestibles y comenzaron a comer de los mismos. En eso se les acercó un empleado de la tienda y les preguntó si habían pagado por los artículos, ellas le contestaron en la afirmativa, pero el empleado insistió en registrarlas. Les puso un pie al frente y las obligó a ir hasta una esquina donde registró la mercancía percatándose que la misma había sido pagada y se disculpó por su interven-ción con las co-demandantes.
3. El incidente duró alrededor de 15 minutos y como se tra-taba de la época pre-navideña había mucha gente en el lugar incluyendo a un joven del pueblo de Barranquitas que conocía a las co-demandantes ya que éstas también vivían en ese pueblo.”
El Pueblo puertorriqueño, al adoptar su Carta de Dere-chos, estableció como primera premisa, como pauta fundamental y norma regidora de todo el sistema constitucional, la siguiente: “La dignidad del ser humano es inviolable.” Art. II (Carta de Derechos), sección primera de la Constitución. Concluye esa sección con el mandato para que las leyes y el sistema de instrucción pública encarnen éste y los demás principios “de esencial igualdad humana” que allí se enun-cian.
*334El poder judicial, cuya máxima autoridad radica en este Tribunal Supremo, tiene la ineludible obligación de velar porque se respeten y se cumplan esos principios. Si se hace una sola excepción se afloja y se relaja la norma y se pone en peligro todo el sistema.
Estoy consciente que Bargain Town y tantas otras em-presas comerciales que han proliferado en nuestro país ope-rando como parte de grandes centros comerciales a base del sistema de auto servirse sus patrocinadores son frecuente-mente objeto de hurtos de mercancía. Si desean conjurar el mal, deben valerse de medidas que sean legalmente válidas y que no transgredan el respeto y la consideración que le deben a nuestra sociedad, de cuyo patrocinio se benefician. No podemos, en aras de proteger el interés económico de Bargain Town hacer una excepción y dar por bueno, sin ulterior responsabilidad para Bargain Town, que sus empleados a base de meras sospechas, detengan a los parroquianos a la salida de sus establecimientos, les impidan la salida a la manera de las películas del Oeste, groseramente interpo-niendo sus pies al paso de éstos, les obliguen a arrinconarse en determinado sitio y allí los registren, como sucedió en este caso con las tres damas demandantes.
Los valores que ordena salvaguardar la Carta de Dere-chos, aquí presentes, están muy por encima de los intereses económicos de una tienda o establecimiento comercial. Mi sentido de respeto a la dignidad de la persona humana, y la obligación que como puertorriqueño y como juez tengo de hacer valer lo que el Pueblo ha mandado que sea su voluntad suprema, me obligan a disentir.